Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (the “Amendment”) is entered into
as of January 20, 2012 (the “Effective Date”), between Todd Newton (“Executive”)
and ArthroCare Corporation, a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, on April 2, 2009, Executive and the Company entered into an Employment
Agreement, as amended December 8, 2009 (the “Agreement”), which sets forth the
terms of Executive’s employment with the Company; and

 

WHEREAS, the parties wish to amend the Agreement to revise the applicable
provisions regarding Executive’s position, salary, annual bonus opportunity and
continuation period, pursuant to the terms and conditions set forth below.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereby agree as follows effective as of the
Effective Date.  Except as otherwise defined herein, capitalized terms shall
have the meanings assigned to them in the Agreement.

 

1.             Duties and Scope of Employment.  The first sentence of Section 2
of the Agreement shall be amended in its entirety to read as follows:

 

“The Company shall employ the Executive in the position of Senior
Vice-President, Chief Financial Officer and Chief Operating Officer, as such
position was defined in terms of responsibilities and compensation as of
January 20, 2012; provided, however, that the Board of Directors shall have the
right, subject to the other provisions of this Agreement, at any time prior to
the occurrence of a Change of Control, to revise such responsibilities and
compensation as the Board of Directors in its discretion may deem necessary or
appropriate.”

 

2.             Salary.  The first sentence of Section 4(a) of the Agreement
shall be amended in its entirety to read as follows:

 

“Effective as of January 1, 2012, Executive shall receive an annual salary of
$370,200 (the ‘Base Salary’).”

 

3.             Annual Bonus.  Section 4(b) of the Agreement shall be amended in
its entirety to read as follows:

 

“(b)         Annual Bonus.  In addition to the Base Salary, for each fiscal year
ending during the Term, Executive shall have the opportunity to earn an annual
performance bonus (the ‘Annual Bonus’) in an amount up to (i) 50% of Executive’s
Base Salary for the fiscal year ending on December 31, 2011, and (ii) 60% of
Executive’s Base Salary for fiscal years

 

--------------------------------------------------------------------------------


 

commencing on or after January 1, 2012.  The exact amount of the Annual Bonus
will be determined by the Board of Directors or its Compensation Committee in
consultation with the Chief Executive Officer and Executive, based upon mutually
agreed performance objectives, both personal and corporate.”

 

4.             Continuation Period.  Section 7(c) of the Agreement shall be
amended in its entirety to read as follows:

 

“(c) ‘Continuation Period’ shall mean a period, commencing on the date of an
Involuntary Termination, of a duration equal to (i) 24 months, for purposes of
an Involuntary Termination which occurs within 24 months after a Change of
Control, or (ii) 12 months, for purposes of an Involuntary Termination which
occurs prior to a Change of Control or more than 24 months following a Change of
Control.”

 

5.             Other Terms and Conditions.  Except as set forth herein, all
other terms and conditions of the Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

 

 

EXECUTIVE

 

 

 

/s/ Todd Newton

 

Todd Newton

 

 

 

 

 

ARTHROCARE CORPORATION

 

 

 

 

 

By:

/s/ David Fitzgerald

 

Its:

President and Chief Operating Office

 

--------------------------------------------------------------------------------